Citation Nr: 1206676	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985, July 1986 to July 1989, and December 1990 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey, which declined to reopen the Veteran's claim for service connection for a psychiatric disorder.  In a decision dated in December 2008, the Board reopened the Veteran's claim and remanded it for additional development.  In October 2010 the Board again remanded the claim for additional development.  It has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran was not shown to have a psychiatric disorder that was caused or made worse by his military service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD and MDD, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2009, after his claim was reopened, which explained VA's duty to assist him with obtaining evidence in support of his claim.  It also explained what the evidence needed to show in order to substantiate a claim for service connection for a claimed disability and explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice error.

In addition to its duties to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence that is necessary in order to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, the written contentions of the Veteran, and the report of multiple VA examinations that were afforded to the Veteran.  

The Board notes that the Veteran alleged treatment at the New Jersey Vet Center.  However, treatment records from this facility are not in the  claims file.  The New Jersey Vet Center was contacted and it replied that it had no record of treatment of the Veteran.  Therefore, to the extent that these records exist, they are unavailable and further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  A letter dated in February 2011 informed the Veteran that VA was unable to obtain his treatment records from the Vet Center and requested that he send copies of them to VA if he had them.  No records were received after this correspondence.

The Board also notes that the Veteran's representative contended that the most recent VA examination in January 2011 was inadequate because the instructions which were set forth in the October 2010 remand were contradictory and confusing.  Specifically, the remand asked the examiner, if a diagnosis of a psychiatric disorder was made, to provide an opinion as to whether it was "more likely than not (50 percent probability or greater)" that it was related to service.  While this is admittedly confusing insofar as the "more likely than not" language references a higher standard than is necessary to establish service connection, although the parenthetical referenced the correct standard, this error was harmless in this case.  This is because the examiner did not diagnose any psychiatric disorder and her statements were without reference to any standard that was laid out in the Board remand.

For the above reasons, the Board finds that the VA satisfied its duties pursuant to the VCAA in this case.  Furthermore, the Board finds that the instructions which were set forth in the October 2010 remand were substantially complied with.  Vet Center records were requested and the Veteran was provided with a new VA examination that addressed the questions that were posed in the remand instructions.  

  Service connection

The Veteran contends that he has PTSD as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 3, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 3, 2010 the exceptions to the stressor verification requirement were altered.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran alleged that his PTSD was caused by wartime events such as seeing a truck in a convoy explode after it hit a landmine and being in the proximity of Scud missile attacks.  These events are consistent with his service in Southwest Asia.  Therefore, no independent corroboration of his stressor is necessary.  However, in order to establish service connection for PTSD, the Veteran must have a valid diagnosis of PTSD.
After his deployment, in April 1991, the Veteran reported some difficulty staying asleep and early morning awakening.  However, he was not diagnosed with any type of psychiatric disorder at that time.  He denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort on a "Report of Medical History" that was prepared in conjunction with his separation examination which was performed in April 1991.  

In an undated letter submitted in conjunction with the Veteran's original service connection claim, he contended that he saw, heard, and felt things that brought him back to in-service traumatic experiences.  He felt that his military duties took a strong toll on his self-confidence, knowledge, focusing, assurance, and ability to interact with others.

In December 1998, the Veteran complained of flashback dreams and not sleeping for months to a VA provider.  He was referred to the PTSD clinic.  Diagnostic impressions were rule out PTSD and Depressive Disorder. 

The Veteran was first examined by VA for a psychiatric disorder in February 1999.  His service and post-service history were documented.  At that time, the Veteran reported that he had feelings of anger, irritability, and an inability to tolerate stress.  He had episodes of agitation leading to verbal abusiveness directed at family members.  He reported that his sleep was interrupted several times each night.  He had dreams of seeing enemy bodies being run over by his truck.  These dreams occurred two to three times per week.  He then awakened feeling depressed and angry.  He felt compelled to arise and pace about his room.  He was persistently tense, irritable, and avoided social contacts.  He denied any excessive sensitivity to loud sounds.  He reported that he used alcohol and cocaine to ease his tension.  He did not have any psychiatric treatment, medication, or hospitalization, and there was no history of treatment for drug and alcohol abuse.

Upon examination the Veteran was alert and fully oriented.  His appearance was conventional.  There were no unusual mannerisms or behavior.  He was noted to be tense and irritable.  He was suspicious of the examiner.  There was normal speech and communication.  Affect was appropriate.  The Veteran's mood was depressed and at times tearful.  Paranoid persecutory ideation was expressed.  The Veteran denied perceptual distortions.  His memory was intact for recent and remote events.  Concentration was intact.  There was no cognitive deficit.  There was no suicidal or homicidal ideation.  Intellect was average.  Insight was absent.  Judgment was compromised under stress.  The Veteran becomes agitated and threatening when provoked.  He was financially competent.

The examiner diagnosed MDD with paranoid features.  In his opinion, the specific criteria necessary for the diagnosis of PTSD were not met.  He also diagnosed borderline personality disorder.

An August 2003 letter from a social worker said that the Veteran had presented to the Jersey City Vet Center in December 1999 complaining of PTSD symptoms.  His combat trauma reportedly impacted his overall fortitude and well being.  He was engaged in individual and group counseling and was scheduled to be screened for an inpatient PTSD unit at Lyons V.A. Medical Center.  His condition was chronic; however he had good insight into the complications and the long-term effects of PTSD.

The Veteran was diagnosed with PTSD by a VA emergency room doctor in February 2004 but there is little in the note to show what factors were considered when making this diagnosis.  The Veteran did report nightmares, flashbacks, and night sweats at that time.  He also reported that he had trouble driving near trucks.  The Veteran was diagnosed with PTSD by a VA psychologist in February 2005.  The note from the VA psychologist did not delineate the Veteran's symptoms or explain the basis for the diagnosis of PTSD.  Subsequent treatment notes reflect the Veteran was seen for follow up medication management with diagnoses of PTSD and depression.  He continued to report some sleep problems.  

The Veteran received another VA psychiatric evaluation in June 2010.  The examiner noted that the Veteran reported attending a PTSD program through the VA in New Jersey and records in the claims file show that he was seen at a Vet Center for PTSD treatment.  The examiner further noted that the Veteran had a psychological evaluation in February 2005.  Although there was not a single symptom for any psychiatric disorder identified in the note, the Veteran was diagnosed with PTSD.  He was evaluated in 1999 for PTSD and it was the opinion of that evaluator that the Veteran did not meet DSM-IV criteria for PTSD.

The examiner reviewed the Veteran's pre-service, military, and post-service psychosocial history.  The Veteran reported that he had a very good relationship with his wife.  He had little contact with his son from a prior relationship because relations between the Veteran and his ex-girlfriend were strained.  He had a good relationship with his family of origin.  He had a very good relationship with his father.  His relationship with his mother was not as good because he felt that she had done things to give him reason not to trust her.  He reported that he did not have any close friends and that he did not socialize with coworkers outside of work.  He spends time with his wife instead.  However, he generally got along with people.  The Veteran enjoyed spending time with his wife.  His hobbies included building things related to computer technology and video games.  He also enjoys taking night classes.  He and his wife also do ceramics and the Veteran helps to clean and paint his wife's ceramic works.  There was no history of violence or assaultiveness.  

The Veteran was noted to have good social support.  There were no significant problems with social interactions although the Veteran did prefer to isolate from others.

Upon examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable.  His speech was unremarkable, spontaneous, clear, and coherent.  His attitude towards the examiner was friendly, cooperative, relaxed, and attentive.  His affect was normal and his mood was good.  His attention was intact.  He was fully oriented.  His thought process and though content were unremarkable.  There were no delusions.  The Veteran understood the outcome of behavior and understood that he had a problem.  There was no sleep impairment and no hallucinations.  There were no inappropriate behaviors.  There were no obsessive or ritualistic behaviors, no panic attacks, and no homicidal or suicidal thoughts.  He had good impulse control with no episodes of violence.  There were no problems with activities of daily living.  Memory was normal.

While the Veteran reported that he was part of a convoy during which a truck hit a mine, he denied feeling intense fear, helplessness, or horror at the time.  He reported that after this incident he would start to second guess where he was driving and he paid a little more attention to the signs indicating that there were mine fields.  He also reported that a building next to him was hit by a missile.  He denied any post-service stressors.

The Veteran did not report any symptoms related to reexperiencing the traumatic event.  He did report efforts to avoid thoughts, feeling, or conversations associated with the trauma and to avoid activities, places, and people that aroused recollections of the trauma.  He reported irritability or outbursts of anger.  The disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported daily avoidance symptoms.  He reported that his irritability had gotten better, although he has a short temper towards "people who do stupid things" and towards a nephew that comes to his house and takes things.  He reported that being on guard for him was a normal thing, because in his life he met people he didn't need to meet.  When asked to clarify, the Veteran explained that he was involved with various criminals in the past, he never was caught doing any criminal activity but it keeps him on guard because he cannot be sure who will pop up.  All other symptoms associated with PTSD were either denied or not endorsed to a severity significant enough to meet DSM-IV diagnostic criteria for PTSD.

After returning from the Gulf, the Veteran had decreased tolerance for people.  He had one occasion of jumping after he heard the backfire of a car.  He reported sleeping 6 hours a night with no problems when he slept.  He reported having passive thoughts of suicide in the past but denied having any of those thoughts since a long time in the past.  He doesn't like to drive because of his experience in the convoy but he does drive, but would rather walk or ride a bike.  He avoids confrontation.  He avoids conversations and people because he did not like dealing with "ignorance,"  he has a "very short tolerance," and he does not like to speak to people who have no motivation.  He avoided people from his past because at those times he had been hanging out with the wrong crowd and he did not want to think about them.  He lost contact with his military buddies because they always wanted to talk about the war but he did not like to talk about the war.  The Veteran reported that he did not like dealing with people who don't use common sense.  He was afraid of becoming "a hermit" because he has less social interactions as the years go on.

The Veteran was currently employed full time in the information technology field.  He did not lose any time from work due to psychiatric problems.  He was capable of managing his own financial affairs.  

The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  There was no psychiatric diagnosis in the opinion of the examiner.  

The Veteran was reexamined in connection with this claim in January 2011.  The claims file was reviewed.  The Veteran did not report any changes in his medical history since his last examination.  As far as symptoms were concerned, the Veteran reported that he did not have a good tolerance for being around people and he becomes condescending and sarcastic when around others.  He described his mood as good and denied any symptoms of depression.  He reported that his nerves were fairly steady and that he only gets worked up under pressure.  He reported some restlessness and multiple trains of thought but this seemed related more to an increased energy level than to anxiety.

The Veteran reported that he was working full time and also attending night classes and was doing well with both endeavors.  He reported that he needed to keep his mind occupied.

The Veteran described his marriage as "wonderful."  He preferred to spend time only with his wife or alone as opposed to with other people.  He did not have friends other than a few classmates who he contacts for academic issues.  He reported that he had difficulty interacting with other people "because they lack common sense."  There was no history of suicide attempts, violence, or assaultiveness.  The Veteran's psychosocial status was unchanged since his last examination.  There were no issues associated with any kind of substance abuse.

Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  The attitude towards the examiner was cooperative and friendly.  Affect was normal and mood was happy and good.  The Veteran's attention was intact.  He was fully oriented.  His thought processes and thought content were unremarkable.  There were no delusions.  He understood the outcome of his behavior and that he had a problem.  He reported sleep problems that were variable, good some nights and bad some nights.  He had some problems with interrupted sleep but usually got back to sleep. There were no hallucinations or inappropriate behaviors.  There was no obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  He had good impulse control.  There were no problems with activities of daily living.  Memory was normal.

The only PTSD symptom endorsed by the Veteran was efforts to avoid activities, places, or people that aroused recollection of the trauma.  It was noted that the Veteran did not endorse any significant PTSD symptoms.  The Veteran reported that he avoids trucks and avoids contact with military personnel, although he was employed driving a truck for one year after discharge.  

The Veteran was administered various tests and none of them were consistent with a diagnosis of PTSD.  On the PCLM test he met PTSD criteria B and D but criterion C was not met.  When questioned more specifically about his responses, the Veteran indicated that he re-experiencing symptoms rarely occurred and were generally related to exposure to graphic violence.  His increased arousal was more indicative of an overall heightened energy level than hypersensitivity to particular stimuli.  His MMPI-2 profile was not a common profile for people with PTSD.  The degree of PTSD symptoms based on psychometric data were mild.  

The Veteran was employed full time as an information management specialist.  Prior to that he drove trucks for one year after discharge.  With regard to his stressor, the Veteran reported that while in Kuwait he would drive trucks over dead enemy combatants and he was in an area that was attacked by missiles.  He described some fear at the time but no helplessness or horror.
The examiner did not diagnose any psychiatric disorder.  She noted that the results of her examination were consistent with those of the June 2010 examination and there was no finding of PTSD or MDD.  There was essentially no change in the Veteran's condition, functional status, or symptoms since the prior evaluation in June 2010.  Consistent with that examination, the Veteran did not exhibit any psychiatric disorder at present including but not limited to PTSD and MDD.  

The evidence does not show that it is at least as likely as not that the Veteran has a psychiatric disorder, including PTSD or MDD, which is related to his military service.  The Veteran was evaluated by VA examiners on three occasions for PTSD.  The first examination was in August 1999, several years before the instant claim was filed, and found the presence of MDD but not PTSD.  The examiner did not relate the MDD to the Veteran's service.  More recent VA examinations in June 2010 and in January 2011 both found that the Veteran did not have any psychiatric disorder at all.  They were consistent with each other and did not diagnose PTSD or MDD.  Both examiners specifically noted that the Veteran did not meet the diagnostic criteria for PTSD. The psychologist who performed the January 2011 evaluation also specifically noted that the Veteran did not meet the diagnostic criteria for MDD or for any other psychiatric disorder.  

The Board acknowledges that a social worker at the New Jersey Vet Center and two VA treating providers diagnosed the Veteran with PTSD, and, additionally, a VA provider also diagnosed depression at some point.  However, their conclusions are not as probative as the conclusions which were expressed by the VA examiners who performed the June 2010 and January 2011 evaluations, which notably were highly consistent with each other, which is indicative of good reliability.  It is unknown how thorough the examinations were of the treating providers who diagnosed the Veteran with PTSD.  As one of the VA examiners, who performed the June 2010 examination, noted, the February 2005 note from a treating provider which diagnosed the Veteran with PTSD did not document a single symptom of any psychiatric disorder in the note.  The other diagnosis of PTSD which came from a psychiatrist who evaluated the Veteran in the emergency room in February 2004 also noted only the single symptom of "sleep problems."  In contrast, the  VA examiners reviewed the claims file, which included the notes from the treating providers who had diagnosed the Veteran with PTSD and depression.  They also conducted extensive interviews with the Veteran about his claimed symptoms, examined the Veteran, and, in the case of the January 2011 evaluation, also administered psychological tests.  Thus, the VA examiners' evaluations of the Veteran were very comprehensive.  The comprehensiveness of these evaluations and their consistency with each other render them highly reliable, which is in contrast to the February 2004 and February 2005 diagnoses of PTSD.  

It is also noted that the opinion of the social worker from the Vet Center who diagnosed the Veteran with PTSD is of little probative value because no basis whatsoever for the diagnosis was set forth in her letter.  Similarly, the Veteran's own belief that he has PTSD due to his service is accorded little weight insofar as he lacks the expertise necessary to diagnose a psychiatric disorder or relate it to a particular occurrence.  His opinion in this respect is outweighed by the opinions of the VA examiners, all of whom opined that the Veteran did not have PTSD at present.  

Insofar as the weight of the evidence indicates that the Veteran does not presently have any kind of psychiatric disorder, service connection for a psychiatric disorder, including PTSD and MDD, must be denied.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



CONTINUED ON NEXT PAGE

ORDER

Service connection for a psychiatric disorder, including PTSD and MDD, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


